UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-11/A Amendment No. 3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CommonWealth Realty Partners, Inc. (Name of small business issuer in its charter) Nevada 27-1219412 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 50 Federal Street Newburyport, MA 01950 (Address and telephone number of registrant's principal executive offices and principal place of business) Chris Cronin President and Chief Executive Officer 50 Federal Street Newburyport, MA 01950 Telephone: 978-255-2949 (Name, address, and telephone number of agent for service) COPY OF ALL CORRESPONDENCE TO: Jillian Ivey Sidoti FAX: 888-316-7320 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of Shares to be Registered Fee Amount to be Registered Proposed Maximum Offering Price Per Share(1) Proposed Maximum Aggregate Offering Price Amount of Registration Common Stock, $.001 par value 1,500,000 shares $450,000 Total 1,500,000 shares $0.30 $450,000 (1) Registration fee has been paid via Fedwire. (2) This is the initial public offering and no current trading market exists for our stock. (3) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(c). (4)Estimated solely for the purpose of computing the amount of the registration fee pursuant to Rule 457(o) under the Securities Act. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. We may not sell our shares until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell our shares, and it is not soliciting an offer to buy our shares in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED This prospectus shall not constitute an offer to sell or the solicitation of an offer to buy nor shall there be any sale of these securities in any state in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such state. PRELIMINARY PROSPECTUS CommonWealth Realty Partners, Inc. 1,500,000 Shares of Common Stock Price per share: $0.30 Total cash proceeds if all shares are sold: $450,000 This is our initial public offering. We are offering up to 1,500,000 shares of our common stock at a price of $0.30 per share. We will offer the shares ourselves and do not plan to use underwriters or pay any commissions. The shares will be offered and sold by our CEO Chris Cronin. There is no trading market for our common stock. The offering is being conducted on a self-underwritten, best effort basis, which means our officer and/or director, Chris Cronin will attempt to sell the shares. This Prospectus will permit our officer and/or director to sell the shares directly to the public, with no commission or other remuneration payable to him for any shares he may sell. Mr. Cronin will sell the shares and intends to offer them to friends, family members and business acquaintances. In offering the securities on our behalf, he will rely on the safe harbor from broker-dealer registration set out in Rule 3a4-1 under the Securities and Exchange Act of 1934. We intend to open a standard, non-interest bearing, bank checking account to be used only for the deposit of funds received from the sale of the shares in this offering. The shares will be offered at a price of $.30 per share for a period three hundred and sixty five (365) days from the effective date of this prospectus, unless extended by our board of director for an additional 180 days. The sales price to the public is fixed at $0.30 per share until such time as the shares of common stock become traded on the Over The Counter Bulletin Board operated by NASDAQ. or another exchange. We intend to contact an authorized OTCBB market maker for sponsorship of our securities on the OTCBB, upon effectiveness of this registration statement, however, there is no guarantee our common stock will be accepted for quotation on the OTC Bulletin Board. If our common stock becomes quoted on the Over the Counter Bulletin Board or another exchange, then the sales price to the public will vary according to the market for our stock at the time of sale. Since the OTC BB is not a national exchange which would be subject to exemption from registration in the individual states, we may need to register with state securities boards in order to sell our securities or qualify for an exemption in those states in which we offer our securities. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the prospectus. Any representation to the contrary is a criminal offense. Partners Price to Public Underwriting Discounts and Commissions Proceeds To COMMONWEALTH REALTY PARTNERS Per Share $ 0.30 $0 $ 0.30 Total $0 Use of Proceeds The proceeds of the offering may be insufficient to meet the requirements for funds as set forth in the Company’s investment objectives. Conflicts of Interest The Company does not currently have any conflicts of interest. Risk Factors We have not identified any properties in which we may invest and you are dependent on the judgment of our sole officer and director. We rely heavily on our sole officer and director, Mr. Chris Cronin. CommonWealth Realty Partners, Inc. is a development stage company and currently has minimal operations. Any investment in the shares offered herein involves a high degree of risk. You should only purchase shares if you can afford a loss of your investment. Our independent auditor has issued an audit opinion which includes a statement expressing substantial doubt as to our ability to continue as a going concern. As of the date of this prospectus, our stock is presently not traded on any market or securities exchange and there is no assurance that a trading market for our securities will ever develop. An investment in our common stock involves a high degree of risk. You should purchaseOur common stock only if you afford a complete loss of your purchase. See “Risk Factors” beginning on page 3 of our Prospectus. THE DATE OF THIS PROSPECTUS IS Table of Contents Prospectus Summary 1 Risk Factors 3 About the Prospectus 14 Available Information 14 Special Note Regarding Forward-Looking Information 15 Capitalization 15 Use of Proceeds 15 Determination of Offering Price 17 Dilution 17 Suitability 19 Plan of Distribution and Terms of the Offering 20 Legal Proceedings 21 Director, Executive Officers, Promoters and Control Persons 21 Security Ownership of Certain Beneficial Owners and Management 22 Description of Securities 22 Interest of Named Experts and Counsel 24 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 24 Description of Business 24 Conflicts of Interest 25 Employees 26 Reports to Stockholders 27 Facilities 29 Certain Relationships and Related Party Transactions 29 Market for Common Equity and Related Stockholders Matters 30 Dividends 30 Executive Compensation 31 Shares Eligible for Future Sale 32 Index to Financial Statements 33 Report of Independent Certified Public Accountant F-1 Balance Sheets F-2 Statements of Operations F-3 Statements of Changes in Stockholders’ Equity F-4 Statements of Cash Flows F-5 Notes to Financial Statements F-6-F-9 Prospectus Summary This summary contains basic information about us and the offering. Because it is a summary, it does not contain all the information that you should consider before investing. You should read the entire prospectus carefully, including the risk factors and our financial statements and the related notes to those statements included in this prospectus. Except as otherwise required by the context, references in this prospectus to “we,” “our,” “us,” “CommonWealth Realty Partners,” and “CWRP” refer to CommonWealth Realty Partners, Inc. CommonWealth Realty Partners, Inc. is a development stage company incorporated in the State of Nevada November 18, 2009. Since our inception on November 18, 2009 through February 28, 2010, we have not generated any revenues and have incurred a net loss of $6,370. We anticipate the commencement of generating revenues in the next twelve months, of which we can provide no assurance. The capital raised in this offering has been budgeted to cover the costs associated with purchasing real property assets that are either a.) cash flow positive or b.) may be purchased for less than Fair Market Value, are in need of repairs, and subsequently may be sold for a profit in less than a year, beginning to operate our company, marketing expense, and covering various filing fees and transfer agent fees. There can be no assurance that the actual expenses incurred will not materially exceed our estimates or that cash flows from sales will be adequate to maintain our business. As a result, our independent auditors have expressed substantial doubt about our ability to continue as a going concern in the independent auditors’ report to the financial statements included in the registration statement. CommonWealth Realty Partners, intends to provide services in the real estate industry. The Company will purchase, manage, and dispose of revenue producing assets, specifically multi-family residential and commercial properties. We may participate in the following business activities: o Purchase residential properties that are undervalued, renovate (if needed) and sell within twelve months. (i.e. “flip” residential property); o Buy and sell performing and non performing commercial property.Primarly multi family, retail, and office space; o Manage property we intend to hold; o Joint Venture with other real estate company principals; o Buy land development deals that are fully permitted or the permit simply must be renewed. As of the date of this prospectus we have only one officer and one director, acting as our sole employee, who we anticipate devoting only a small portion of his time to the company going forward if we are not able to raise a sufficient amount of capital. Mr. Cronin will be in charge of our day to day operations until such time we are able to hire other personnel. If we are sufficiently financed, Mr. Cronin intends to devote most of his working hours to the Company. Finances permitting, Mr. Cronin will also seek to hire an assistant to assist with the day to day operations. Even if we sell all the securities offered, the majority of the proceeds of the offering will be spent for the acquisition of only a few properties, enter a few joint ventures, and to pay for ongoing operational costs. Investors should realize that following this offering we will be required to raise additional capital to cover the costs associated with our plans of operation. 1 CommonWealth Realty Partners’ address and phone number is: 50 Federal St Newburyport, MA 01950 978-255-2949 The Offering Common Stock Offered for Sale Up to a maximum of 1,500,000 shares. Price to the Public $0.30 per share in cash. Use of Proceeds Primarily for
